NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT
                                 ______________

                                       No. 18-2530
                                     ______________

                            UNITED STATES OF AMERICA

                                             v.

                              KEVANTE WASHINGTON,

                                           Appellant
                                     ______________

                       Appeal from the United States District Court
                               for the District of Delaware
                             (D.C. No. 1-16-cr-00073-002)
                         District Judge: Hon. Leonard P. Stark
                                     ______________

                    Submitted Pursuant to Third Circuit L.A.R. 34.1(a)
                                    March 18, 2019
                                   ______________

               Before: SHWARTZ, KRAUSE, and BIBAS, Circuit Judges.

                                 (Filed: March 22, 2019)

                                     ______________

                                        OPINION *
                                     ______________

SHWARTZ, Circuit Judge.


       *
        This disposition is not an opinion of the full Court and, pursuant to I.O.P. 5.7,
does not constitute binding precedent.
      Defendant Kevante Washington appeals his sentence for conspiracy to distribute

heroin. Because the District Court’s factual findings concerning the drug quantity

attributed to Washington and the imposition of the firearms enhancement were correct,

and Washington’s sentence was substantively reasonable, we will affirm.

                                             I

       Washington pled guilty to conspiracy to distribute heroin (Count I) and illegal

possession of a firearm by a convicted felon (Count II). At sentencing, Corporal Gregory

Smith, the supervisor of the Cecil County Drug Task Force, described the investigation

that led to Washington’s conviction. Between June 16, 2016 and July 14, 2016, law

enforcement monitored Washington and his co-conspirators through wiretaps, video, and

in-person surveillance, and collected evidence about twelve drug transactions.

Intercepted phone conversations discussing seven of the twelve transactions revealed

specific drug amounts that ranged between 25 and 60 “logs” 1 of heroin per transaction. 2

During the final transaction on July 14, 2016, agents recovered 50 logs from one of



      1
          Each log contained 130 individual bags of heroin. The parties stipulated that
each bag weighed .008 grams, making each log 1.04 grams.
        2
          According to Corporal Smith’s testimony, investigators recorded calls planning
transactions on June 16, 19, 23, 24, 27, 29, and 30, six of which involved heroin
deliveries ranging from 25 logs (26 grams) to 50 logs (52 grams), and one which
involved 600 logs (624 grams). The District Court found that the 600 log delivery was an
outlier and held, given the defendant’s “course of dealing,” a preponderance of the
evidence supported a sale of 60 logs on June 27, 2016, rather than 600 logs. App. 251.
The District Court also excluded the June 29 transaction amount of 25 logs (26 grams)
from its total amount calculation because it involved heroin left over from an earlier
recorded transaction. Together with the fifty logs recovered on July 14, 2016 (which
actually totaled 60 grams), these transactions totaled approximately 356 grams of heroin.

                                            2
Washington’s co-conspirators and $10,000 from Washington’s car.

       For four of the transactions, conducted on July 2, 4, 7, and 11, 2016, the

Government lacked recordings disclosing the specific amounts of heroin involved.

Investigators, however, recorded calls in which the conspirators coordinated meetings for

these four transactions at the same location as previous ones, video surveillance captured

one transaction, and investigators observed a pattern of behavior—including Washington

or co-conspirators carrying a bag between vehicles—in all four transactions that was

consistent with transactions observed throughout the investigation.

       Corporal Smith estimated that a minimum of 25 logs of heroin would have

changed hands at each of these four transactions. He based this estimate on: (1) the fact

that none of the previous transactions involved less than 25 logs; (2) the volume of heroin

that Washington’s co-conspirator and sub-distributor was selling on a daily basis, which

was “on a bad day, between 10 and 20 logs[,]” App. 163; and (3) the inconvenient and

risky three-hour round trip that Washington’s supplier (and other co-conspirator) had to

make for each transaction, which would not have been financially worthwhile for small

amounts of heroin. Based on the evidence, the Court found that each of the four

transactions involved 25 logs of heroin, adding a total of 100 logs, or 104 grams, to the

total drug amount attributed to Washington for sentencing purposes.

       The Court also heard evidence about a firearms enhancement pursuant to U.S.S.G.

§ 2D1.1(b)(6). Following Washington’s arrest, investigators searched his girlfriend’s

house, where Washington regularly stayed overnight. Agents located a loaded handgun

near more than $1000 in cash. Washington argued that the gun was not connected to his

                                             3
drug trade, making the firearms sentencing enhancement inappropriate. He pointed out

that the gun was not on him during his arrest, was never seen on him during surveillance,

and neither his DNA nor his fingerprints were found on the gun.

       In response, the Government presented evidence that Washington possessed his

gun outside the home. In one recorded call between Washington and his girlfriend,

Washington demanded that she bring “[his] gun, [his] money” and said that he was

“runnin’ around out here . . . without [his] strap[,]” a term for gun. App. 165-66. The

Government argued that the call, in combination with the recovery of the loaded, readily

accessible handgun in close proximity to a large amount of cash, demonstrated a clear

probability that Washington possessed it in connection to his drug trade. The District

Court agreed and applied the firearm enhancement.

       With the drug attribution and firearm enhancement, the District Court calculated

an offense level of 25 and a Criminal History Category of IV, resulting in an advisory

sentencing guideline range of 84-105 months. Washington argued for a sentence on the

lower end of the range in light of, among other factors, his post-traumatic stress disorder

(“PTSD”) arising from the fact that he was shot in 2014, and the lower sentences that his

co-conspirators received. In its consideration of the 18 U.S.C. § 3553(a) factors, the

Court took into account the “very serious emotional consequences” of Washington’s

shooting and addressed the disparities between Washington’s sentence and those of his

co-conspirators, emphasizing the differences in their criminal histories. App. 273-74.

The Court sentenced Washington to 96 months’ imprisonment.

       Washington appeals his sentence.

                                             4
                                             II 3

       Washington disputes the District Court’s factual findings as to the amount of drugs

attributed to him for the July 2, 4, 7, and 11, 2016 transactions and its imposition of the

firearm enhancement. Washington also advances two arguments challenging the

substantive reasonableness of his sentence, asserting that the Court failed to give

appropriate weight to his PTSD and that his sentence was unfair in light of the lower drug

sentences his co-defendants received. We will address these arguments in turn.

                                             A

       A district court’s “factual findings relevant to the Guidelines[,]” such as drug

estimates, are reviewed for clear error. 4 United States v. Grier, 475 F.3d 556, 570 (3d

Cir. 2007) (en banc); United States v. Collado, 975 F.2d 985, 998 (3d Cir. 1992). The

Sentencing Guidelines provide that, in determining the drugs attributable to the

defendant, a court may consider “all acts and omissions committed, aided, abetted,

counseled, commanded, induced, procured, or willfully caused by the defendant.”

U.S.S.G. § 1B1.3(a)(1)(A). For conspiracies, as here, a court may also look to “all acts

and omissions of others” within the scope of the joint undertaking, in furtherance of the

crime, and which are reasonably foreseeable. Id. § 1B1.3(a)(1)(B). In calculating drug

quantity, “some degree of estimation must be permitted,” Collado, 975 F.2d at 998, and


       3
         The District Court had jurisdiction under 18 U.S.C. § 3231. We have jurisdiction
pursuant to 28 U.S.C. § 1291 and 18 U.S.C. § 3742(a).
       4
         “A finding is clearly erroneous when[,] although there is evidence to support it,
the reviewing [body] on the entire evidence is left with the definite and firm conviction
that a mistake has been committed.” United States v. Grier, 475 F.3d 556, 570 (3d Cir.
2007) (en banc) (alterations in original) (internal quotation marks and citation omitted).
                                              5
we do not require the adoption of conservative drug estimate quantities. See United

States v. Miele, 989 F.2d 659, 665-66 (3d Cir. 1993). Rather, “[w]here there is other

evidence to support the higher end of an estimated range, the court may certainly rely on

the higher estimate.” Id.

         In this case, the District Court was presented with recorded (and, in one case,

physical) evidence from eight of the twelve drug transactions that showed a pattern of

dealing in amounts from 25 to 50 (and, in one case, 60) logs of heroin. Though there

were no recorded conversations between conspirators revealing specific amounts

associated with the remaining four sales, the Court did not err in attributing 25 logs—the

smallest amount involved in the other transactions—to Washington for each of these

sales. Indeed, as Corporal Smith testified, 25 logs represents a conservative estimate in

light of the conspirators’ prior dealings, the distribution pattern of Washington’s sub-

distributor, and the risk that each transaction presented to Washington’s supplier, who

traveled across two major cities to meet him on each occasion. While a district court is

not required to adopt conservative estimates when deciding between plausible drug

quantity attributions, Miele, 989 F.2d at 665-66, the District Court nonetheless did so and

did not err in finding that the Government demonstrated by a preponderance of the

evidence, United States v. Paulino, 996 F.2d 1541, 1545 (3d Cir. 1993), that at least 25

logs of heroin changed hands in each of the July 2, 4, 7, and 11, 2016 transactions. As a

result, its attribution of 100 logs of heroin to Washington for these sales was not clear

error.

         Nor was it clear error to apply the firearm enhancement. The Sentencing

                                               6
Guidelines provide for a two-level increase for those convicted of drug trafficking “[i]f a

dangerous weapon . . . was possessed.” U.S.S.G. § 2D1.1(b)(1). For the enhancement to

apply, the Government must demonstrate, by a preponderance of the evidence, that the

defendant possessed a weapon. See United States v. Napolitan, 762 F.3d 297, 309 (3d

Cir. 2014). It did so here, as Washington admitted he owned the firearm at issue when he

pled guilty to Count II for illegal possession of a firearm.

       Once the Government proves the defendant possessed a dangerous weapon, the

defendant may avoid the enhancement only by demonstrating that it is “clearly

improbable that the weapon was connected with the offense.” Id. at 308 (quoting

U.S.S.G. § 2D1.1 cmt. n.11), 309; United States v. Drozdowski, 313 F.3d 819, 822-23

(3d Cir. 2002). The “clearly improbable” determination involves four considerations:

       (1) the type of gun involved, with clear improbability less likely with
       handguns than with hunting rifles, (2) whether the gun was loaded,
       (3) whether the gun was stored near the drugs or drug paraphernalia, and
       (4) . . . whether the gun was accessible.

Drozdowski, 313 F.3d at 822-23 (internal citations omitted).

       The evidence shows that Washington had (1) a handgun which was (2) loaded and

(3) found near $1000 in cash (4) hidden in a readily accessible location in a house where

he regularly stayed the night. Washington’s arguments that he was not seen with the

firearm during surveillance, and that neither his fingerprints nor his DNA were found on

the gun do not diminish the fact that, during an intercepted call between Washington and

his girlfriend, he demanded that she deliver his gun while he was “runnin’ around out

here,” App. 166, and that Washington stored the gun in a manner seemingly designed to


                                              7
ensure that it would be available in the event that he had to protect his drug proceeds. On

these facts, Washington failed to demonstrate that a connection between his drug dealing

activity and the firearm was “clearly improbable,” and so the District Court did not err in

imposing the firearm enhancement.

                                             B

       Washington also argues that his sentence was substantively unreasonable. When

reviewing for substantive reasonableness, we consider the totality of the circumstances,

applying a highly deferential abuse of discretion standard. United States v. Bungar, 478

F.3d 540, 543 (3d Cir. 2007). A sentence is substantively unreasonable when “no

reasonable sentencing court would have imposed the same sentence on that particular

defendant for the reasons the district court provided.” United States v. Tomko, 562 F.3d

558, 568 (3d Cir. 2009) (en banc).

       Washington first argues that his within-Guidelines sentence of 96 months is

substantively unreasonable because the District Court gave little weight to “the mitigating

quality” of his PTSD. Appellant’s Br. 15. This argument fails. The Court considered

Washington’s PTSD, and it did not act unreasonably by giving less weight than the

“[D]efendant contends [it] deserve[s.]” Bungar, 478 F.3d at 546. Mindful of

Washington’s PTSD, the District Court issued a sentence in the middle of the Guidelines

range despite Washington’s significant role in this “fairly large scale heroin distribution

conspiracy” and the fact that this was Washington’s “third serious drug distribution

conviction.” App. 270-72. The Court therefore did not abuse its discretion in its

consideration of Washington’s PTSD.

                                             8
       Washington’s argument that his sentence was unreasonable because it differs from

those his co-conspirators received also fails. These sentencing disparities were not

unwarranted; they reflected the conspirators’ widely divergent criminal histories and the

fact that Washington has several prior drug-related convictions. See United States v.

Parker, 462 F.3d 273, 278 (3d Cir. 2006) (noting that “[18 U.S.C.] § 3553(a)(6) by its

terms plainly applies only where co-defendants are similarly situated[,]” and holding that

defendants with different criminal histories are not similarly situated).

       Because Washington’s arguments are unavailing, and we cannot say no reasonable

sentencing court would have imposed the same sentence, we hold that the District Court

did not abuse its discretion in sentencing Washington to 96 months’ imprisonment.

                                             III

       For the foregoing reasons, we will affirm Washington’s sentence.




                                              9